DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on November 19, 2020, amending claims 1, 5, 12, 16, 17 and 20, and cancelling claims 6, 11 and 18.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 8, 10, 12-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0121216 to Brown et al. (“Brown”), over U.S. Patent Application Publication No. 2015/0356136 to Joshi (“Joshi”), over .
	Regarding claims 1, 12 and 20, Brown describes techniques for mapping actions and objects to tasks of a virtual assistant (see e.g. paragraphs 0009-0010).  Like claimed, Brown particularly teaches:
	receiving a conversation input from a user during an ongoing conversation of the user with a virtual agent system (see e.g. paragraphs 0009, 0010, 0027, 0037 and 0104: Brown discloses that user input can be received, e.g. at a user’s smart device during a current conversation between the user and a virtual assistant, and then sent to the virtual assistant for processing.  The input can be a request or query to the virtual assistant – see e.g. paragraphs 0009 and 0011 – and can be considered a conversation input like claimed.  The virtual assistant can be considered a virtual agent system like claimed.);
	determining a context of the conversation input (see e.g. paragraphs 0011, 0027, 0058 and 0105: Brown discloses that the virtual assistant may reference a conversation history between the user and virtual assistant to identify contextual information associated with the conversational input.);
	interpreting the conversation input to identify a user intent from among a plurality of user intents, wherein each user intent represents a class into which a conversation input from the user is classified (see e.g. paragraphs 0009, 0027, 0038, 0095 and 0106-0107: Brown teaches processing the input to identify an action and an object.  A task map is then referenced to map the action and object to one or more candidate tasks to be performed by a computing device – see e.g. paragraphs 0010, 0027, 0039, 0096 and 0109-0110.  Such candidate tasks can each be considered a “user intent” like claimed, given the broadest most reasonable interpretation of “user intent,” as it represents the user’s objective, and
	determining an action to be performed by the virtual agent system based on the determined context and the identified user intent (see e.g. paragraphs 0010, 0011, 0023, 0027, 0108 and 0115:  Brown discloses that if the action-object pairs map to a plurality of potential tasks, i.e. user intents, the contextual information can be applied to identify one of the tasks for the virtual assistant to perform.  Brown further discloses that the contextual information can also be used to identify variables that are associated with the task to perform – see e.g. paragraphs 0097 and 0116-0117.).
Accordingly, Brown teaches a computer-implemented method similar to that of claim 1.  Brown discloses that such teachings can be implemented via a system comprising a memory configured to store instructions (e.g. instructions for a virtual assistant and/or virtual assistant service) and at least one intent model (e.g. a task-map), and a processor configured to execute the stored instructions to carry out the above-noted tasks (see e.g. paragraphs 0016-0021, 0025, 0034-0039, and 0058).  Such a system configured to implement the above-described tasks taught by Brown is considered a system similar to that of claim 12, which is for conducting an automated conversation with a virtual agent system.  Moreover, Brown discloses that such teachings can be implemented via computer executable instructions (e.g. instructions for a virtual assistant and/or virtual assistant service) stored on a computer readable storage medium (see e.g. paragraphs 0016-0021, 0034-0039, 0058 and 0094).  Such a computer-readable 
Similar to Brown, Joshi describes a method for conducting a conversation with a virtual agent system, the method comprising: receiving a conversation input (e.g. a query) from a user during a conversation of the user with a virtual agent system; determining a context of the conversation input; and performing an action (e.g. a search) by the virtual agent system based on the determined context (see e.g. paragraphs 0018, 0057-0060, 0086-0091, 0103-0112 and 0122-0125).  Joshi particularly teaches determining the context of the conversation input by probabilistically matching the conversation input with a stack of earlier conversations between the user and the virtual agent system, wherein the context is determined from one or more contexts associated with the stack of earlier conversations (see e.g. paragraphs 0033-0034 and 0083-0085: Joshi teaches storing contextual data of conversational sessions, e.g. the user’s 
It would have been obvious to one of ordinary skill in the art, having the teachings of Brown and Joshi before him prior to the effective filing date of the claimed invention, to modify the method, system and computer program product taught by Brown such that the context of the conversation input is determined by probabilistically matching the conversation input with a stack of earlier conversations between the user and the virtual agent system, and whereby the context of the conversation input is determined to relate to an ongoing context, wherein the context relates to the ongoing context when the context matches at least one context among one or more contexts associated with the stack of earlier conversations, and upon determining that the context of the conversation input relates to the ongoing context, the ongoing conversation is continued in accordance with the ongoing context, as is taught by Joshi.  It would have been advantageous to one of ordinary skill to utilize such a combination because it 
Waltermann generally describes systems, apparatuses and methods for automatically aggregating text-based messages together based on context (see e.g. paragraphs 0002, 0005-0006, and 0040).  Similar to Brown and Joshi, Waltermann particularly teaches probabilistically matching a conversation input (e.g. a reply message) with a stack of earlier conversation threads (see e.g. paragraphs 0010, 0014-0015, 0078-0079, 0081-0082, and 0084-0085).  Regarding the claimed invention, Waltermann further teaches determining whether the context of the conversation input relates to an ongoing context (e.g. a topic of existing conversation thread) or a new context, wherein (i) the context relates to the ongoing context when the context matches at least one context among one or more contexts associated with the stack of earlier conversation threads, and (ii) the context relates to the new context when the context does not match the one or more contexts associated with the stack of earlier conversations (see e.g. paragraphs 0012, 0015, 0052, 0079, 0085, and 0118).  Waltermann further teaches, upon determining that the context of the conversation input relates to an ongoing context, continuing the ongoing conversation in accordance with the ongoing context, and otherwise, upon determining that the context of the conversation input relates to a new context, switching the ongoing context to the new context during the ongoing conversation (see e.g. paragraphs 0008, 0012, 0015, 0077-0079, 0082 and 0084-0085).
It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Joshi and Waltermann before him prior to the effective filing date of the claimed invention, to modify the method, system and computer program product taught by Brown and Joshi so as to further determine whether the context of the conversation input alternatively relates to a new context, wherein the context relates to the new context when the context does not match the one or more contexts associated with the stack of earlier conversations, and whereby upon determining that the context of the conversation input relates to the new context, 
Behzadi generally teaches prompting a user to modify a conversation input (i.e. an initial search query) (see e.g. paragraphs 0003 and 0010-0012).  Behzadi discloses that such teachings enable a user to efficiently refine a query (see e.g. paragraphs 0010-0012).
Consequently, it would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Joshi, Waltermann and Behzadi before him prior to the effective filing date of the claimed invention, to modify the method, system and computer program product taught by Brown, Joshi and Waltermann so as to request the user to modify the conversation input like taught by Behzadi (e.g. when the context of the conversation input relates to a new context).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently refine a query, as is taught by Behzadi.  Accordingly, Brown, Joshi, Waltermann and Behzadi are considered to teach, to one of ordinary skill in the art, a computer-implemented method like that of claim 1, a system like that of claim 12, and a computer program product like that of claim 20.
As per claims 2 and 13, Brown teaches that determining the action to be performed by the virtual agent system based on the determined context and user intent can comprise determining a response (e.g. an answer) of the virtual agent system to the conversation input received from the user during the ongoing conversation (see e.g. paragraphs 0011, 0023 and 0027-0028).  Joshi provides a similar teaching (see e.g. paragraphs 0075-0078 and 0086-0091).  Accordingly, the above-described combination of Brown, Joshi, Waltermann and Behzadi is further considered to teach a method like that of claim 2 and a system like that of claim 13.

	As per claims 4 and 14, Brown further teaches that determining the action to be performed by the virtual agent system based on the determined context and user intent can comprise determining an activity (e.g. setting a reminder) to be performed by the virtual agent system in response to the conversation input received from the user during the ongoing conversation (see e.g. paragraphs 0010, 0023, 0058 and 0095-0097).  Joshi provides a similar teaching (see e.g. paragraph 0075 and 0123).  Accordingly, the above-described combination of Brown, Joshi, Waltermann and Behzadi is further considered to teach a method like that of claim 4 and a system like that of claim 14.
	As per claims 5 and 16, Brown further teaches, in response to the conversation input, performing at least one of: (i) sending a response to a user device associated with the user (see e.g. paragraphs 0021 and 0026-0028, and FIG. 1: Brown discloses that the virtual agent system can be provided by a virtual assistant service over a network, whereby the virtual assistant service sends a response of the virtual agent system to the user’s client device over the network.); and (ii) performing an activity (e.g. setting a reminder like in paragraphs 0010, 0023, 0058 and 0095-0097).  Joshi provides similar teachings (see e.g. paragraphs 0018, 0024-0028, 0057-0058, 0074-0078 and 0123, and FIG. 1A).  Moreover, as described above, it would have been obvious to modify the method taught by Brown such that the context of the conversation input is determined by probabilistically matching the conversation input with a stack of earlier 
	As per claim 7, Brown teaches that the conversation input can be a voice input (see e.g. paragraphs 0019-0020 and 0037).  Joshi provides a similar teaching (see e.g. paragraphs 0024, 0083 and 0086).  Accordingly, the above-described combination of Brown, Joshi, Waltermann and Behzadi is further considered to teach a method like that of claim 7.
	As per claim 8, Brown teaches that the conversation input can be a text input (see e.g. paragraphs 0019-0020).  Joshi provides a similar teaching (see e.g. paragraph 0024 and 0058).  Accordingly, the above-described combination of Brown, Joshi, Waltermann and Behzadi is further considered to teach a method like that of claim 8.
	Regarding claim 10, it would have been obvious, as is described above, to modify the method taught by Brown such that the context of the conversation input is determined by matching the conversation input with a stack of earlier conversations between the user and the virtual agent system, as is taught by Joshi.  Joshi particularly teaches that probabilistically matching the conversation input with the stack of earlier conversations can comprise enabling the virtual agent system to lookup the stack of earlier conversations (see e.g. paragraphs 0072-0075 and 0080: Joshi discloses that the virtual agent system, i.e. a search engine thereof, retrieves a stack of earlier conversations – the session data repository and/or session index repository – to determine a match between the conversation input and previous conversational sessions.).  Accordingly, the above-described combination of Brown, Joshi, Waltermann and Behzadi is further considered to teach a method like that of claim 10.

As per claim 19, Brown further teaches enabling a machine learning module to train the virtual agent system by extracting rules and patterns (see e.g. paragraphs 0054-0057 and 0121-0123).  Accordingly, the above-described combination of Brown, Joshi, Waltermann and Behzadi is further considered to teach a method like that of claim 19.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brown, Joshi, Waltermann and Behzadi, which is described above, and also over U.S. Patent Application Publication No. 2013/0174034 to Brown et al. (“Brown II”).
explicitly disclose that the conversation input is parsed to extract the one or more data strings, as is further required by claims 9 and 15.
Brown II nevertheless teaches receiving a conversation input (i.e. a query) from a user during interaction with a virtual agent system, and interpreting the conversation input to identify a user intent from among a plurality of user intents, wherein the conversation input is interpreted to identify the user intent by parsing the conversation input to extract one or more data strings (e.g. key words and/or concepts) defined in at least one intent model storing a plurality of user intents (i.e. an intent mapping module that map concepts expressed by the query to one or more intents)  (see e.g. paragraphs 0005-0006, 0020, 0040, 0061, 0072, 0075 and 0082-0087).
It would have been obvious to one of ordinary skill in the art, having the teachings of Brown, Joshi, Waltermann, Behzadi and Brown II before him prior to the effective filing date of the claimed invention, to modify the method and system taught by Brown, Joshi, Waltermann and Behzadi such that the conversation input is parsed like taught by Brown II to extract the one or more data strings defined in the at least one intent model storing the plurality of user intents.  It would have been advantageous to one of ordinary skill to utilize such a combination because this would enable keywords within the conversation input to be readily identified, as is evident from Brown II.  Accordingly, Brown, Joshi, Waltermann, Behzadi and Brown II are considered to .


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to the specification and to claims 1, 5, 12, 16, 17 and 20, and cancellation of claims 6, 11 and 18.  The Applicant’s arguments concerning 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Sagar et al. cited therein demonstrates requesting a user to modify a conversation input in response to determining that the context of the conversation input relates to a new context.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
2/21/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173